DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 31 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The FOR references supplied in with the IDS are machine translations of the foreign documents listed on the IDS.  The original documents have not been provided in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 202672813, as cited by applicant.
Regarding claim 1, the CN ‘813 reference teaches a combined transporter, comprising a master transporter and a sub-transporter, wherein the master transporter comprises:

an elevating assembly, 4, configured on the bottom support and between the two side supports, wherein the elevating assembly is slidably connected to the two side supports, and the elevating assembly is configured to elevate up and lower down along a direction perpendicular to a main surface of the bottom support and limited by the two side supports, the main surface is a surface for supporting the elevating assembly;
wherein the sub-transporter, 5, is configured to move out of or move into the elevating assembly along a passage defined by the two side supports, and the sub-transporter is configured to transfer a vehicle between the elevating assembly and a parking spot, see figures 1-4.

Regarding claim 2, the CN ‘813 reference teaches:
a side of the elevating assembly awawy from the bottom support is configured with two sub-transport guide rails, the two sub-trnasporter guide rails are spaced apart from each other, see figures 1-5;
a side of the sub-transporter guide facing the elevating assembly is configured with a sub-transporter guide wheel, see gear in paragraph 0022; and
the sub-transporter guide wheel is configured to engage with each of the two sub-transporter guide rails to correct the sub-transporter, see paragraph 0022.

Regarding claim 3, the CN ‘813 reference teaches the side of the elevating assembly away from the bottom support is configured with a sub-transporter positioning element, and the sub-transporter positioning member is configured to position the sub-transporter by being corrected by the two sub-transporter guide rails, see paragraph 0022.

Regarding claim 11, the CN ‘813 reference teaches a master transporter, comprising:
a vehicle transferring cart, comprising a bottom support and two side supports connected to two opposite sides of the bottom support;
an elevating assembly, configured on the bottom support and between the two side supports, wherein the elevating assembly is slidably connected to the two side supports, and the elevating assembly is configured to elevate up and lower down along a direction perpendicular to a main surface of the bottom support and limited by the two side supports, and the main surface of the bottom support is a surface for supporting the elevating assembly, see figures 1-5 and paragraph 0020+.

Regarding claim 12, the CN ‘813 reference teaches a plurality of moving mechanism and a plurality of load wheels, see claimed, see figures 1-5 and 0020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 202672813 in view of US 20050207876.
Regarding claim 13, the CN ‘813 reference teaches an automatically controlled transporter but does not explicitly teach the detectors and sensors, as claimed.  The US ‘876 reference teaches the distance sensors, visual detectors, and laser positioning sensors, see paragraphs 0022, 0069-0079.  It .

Allowable Subject Matter
Claims 4-10, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After an extensive search of the prior art the CN ‘813 reference was found to be the best prior art.  The CN ‘813 reference does not teach the features claimed in claims 4 and 14, including the first and second foldable shelf.  There is no motivation to modify the prior art to teach such features, as such, claims 4-10 and 14-20 are objected to.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO-892 and not relied upon show examples of vehicle transporters. The cited prior art shows the general state of the art, but does not teach features claimed in the invention.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



15 February 2022